Citation Nr: 1424730	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-11 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for kidney cancer, status post left nephrectomy, to include as due to exposure to herbicides.   

2. Entitlement to service connection for squamous cell carcinoma (SCC) of the nasal septum, status post total rhinectomy, palatectomy, and maxillectomy, to include as due to exposure to herbicides. 

3. Entitlement to service connection for squamous cell carcinoma of the lower lip, to include as due to exposure to herbicides. 

4. Entitlement to service connection for depressive disorder, to include as secondary to status post total rhinectomy, palatectomy, and maxillectomy for squamous cell carcinoma. 


REPRESENTATION

Appellant represented by:	Laura C. Tallarico, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to January 1983, which includes confirmed service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This matter was previously before the Board in August 2012, at which time the issue of entitlement to service connection for status post total rhinectomy, palatectomy, and maxillectomy for SCC was reopened and remanded for further development.  The issues of entitlement to service connection for SCC of the lower lip, entitlement to service connection for status post left nephrectomy (kidney cancer), and entitlement to service connection for depressive disorder were also remanded for further development.  The issues pertaining to service connection for prostate cancer and entitlement to a higher rating for status post shrapnel injury of the right eye were denied at that time. 

In March 2014, the Board obtained an opinion from an Independent Medical Examiner (IME) in association with the claims for kidney cancer, SCC of the lip, and SCC of the nasal septum.  The Board received the IME opinion in March 2014. The Veteran and his attorney were subsequently invited to submit additional evidence and argument in response to the IME opinion.  In March 2014, the Veteran submitted a letter stating his intention to withdraw the appeal pertaining to kidney cancer, and continue his appeal for the remaining issues. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In March 2014, prior to the promulgation of a decision as to the claim for service connection for kidney cancer, status post left nephrectomy, the Veteran stated in writing his intent to withdraw the appeal as to this issue. 

2. Resolving all doubt in favor of the Veteran, squamous cell carcinoma of the nasal septum with total rhinectomy, palatectomy, and maxillectomy is related to service. 

3. Resolving all doubt in favor of the Veteran, squamous cell carcinoma of the lower lip is related to service. 

4. The Veteran's current major depressive disorder is caused by his service-connected squamous cell carcinoma of the nasal septum with total rhinectomy, palatectomy, and maxillectomy. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal of the claim for service connection for kidney cancer, status post left nephrectomy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for service connection for squamous cell carcinoma of the nasal septum with total rhinectomy, palatectomy, and maxillectomy have been met. 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3. The criteria for service connection for squamous cell carcinoma of the lower lip have been met. 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4. The criteria for service connection for major depressive disorder as secondary to service-connected squamous cell carcinoma of the nasal septum with total rhinectomy, palatectomy, and maxillectomy have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision herein to grant service connection for squamous cell carcinoma of the nasal septum, squamous cell carcinoma of the lower lip, and major depressive disorder constitutes a full grant of the benefits sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

1. Withdrawn Claim - Kidney Cancer

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202 , 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2013). 

In a March 2014 statement, the Veteran indicated that he wished to withdraw his pending appeal with respect to the issue of entitlement to service connection for kidney cancer, status post left nephrectomy.  Hence, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, as the Board does not have jurisdiction, the appeal is dismissed. 

2. Service Connection Claims

a. Squamous Cell Carcinoma of the Lower Lip and Nasal Septum

The Veteran contends that his cancers of the nasal septum and lower lip are related, in one way or another, to service.  He has asserted various theories of entitlement, including that such disorders are related to squamous/basal cell cancers of the nose diagnosed in-service; in-service sun exposure; a minor fragment wound to the nose sustained during service; and in-service exposure to Agent Orange herbicides during his two tours in the Republic of Vietnam. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) ; 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service connection for malignant tumors may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, this legal presumption is inapplicable because the Veteran's nasal septum and lower lip cancers were not discovered until 2000 and 2009, respectively, approximately two decades after service. 

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include, among others, respiratory cancers (cancer of the lung, bronchus, larynx or trachea). Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert, 1 Vet. App. at 54. 

Factual Background 

In this case, service treatment records (STRs) show invasive squamous cell carcinoma arising in actinically damaged (sun damaged) skin of the nose in September 1981, as well as invasive basal cell carcinoma (BCC) of the right side of the nose in November/December 1981.  A January 1982 STR indicates "re-excision" of BCC/SCC.  Other military records document a minor frag wound to the nose during a hostile mortar attack in 1970; the Veteran was treated in the field and released with an "excellent" prognosis.  

Service treatment records reflect no complaints or findings relating to the lower lip.  

In an October 1982 retirement report of medical history, the Veteran identified that he had a tumor, growth, cyst, or cancer; a physician's summary noted that the Veteran was treated and followed for basal cell carcinoma of the nose. 

Following service, in December 2000, the Veteran was diagnosed with squamous cell carcinoma of the nasal septum with invasion into the bone and cartilage of the right maxillary sinus.  Pathology reports specifically confirmed squamous cell carcinoma of the oral cavity and oropharynx (the tumor was intranasal), with invasion into the bone of the maxilla.  He underwent a total rhinectomy, right maxillectomy and hard palate resection, split thickness skin graft to the defect, and installation of surgical obturator in December 2000. 

In February 2009, the Veteran was diagnosed with squamous and basal cell carcinoma of the lower lip.  

In March 2011, Dr. J.C.M. (a VA Chief of Dental Service) opined that SCC of the right nasal cavity was not caused by or a result of the SCC diagnosed in-service, the prostate cancer treated in 2000, or the kidney cancer diagnosed in 200[6].  Dr. J.C.M. further opined that SCC of the right nasal septum was less likely as not caused by or a result of the invasive BCC of the nose diagnosed and removed in [December] 1981, or the shrapnel trauma received in combat "in an area with high Agent Orange concentration." 

In April 2011, a VA ENT noted the SCC diagnosed in September 1981 and the BCC diagnosed in [December] 1981 and opined that "in view of the [Veteran's] history of exposure to Agent Orange, as well as his kidney cancer, which was diagnosed later and his prostate cancer, it is my opinion that the nasal carcinoma, as well as the septal carcinoma are to related to exposure to Agent Orange rather than just purely the actinic exposure for the squamous cell carcinoma/basal cell carcinoma of the external portion of the nose."  The ENT went on to state that there was, in fact, a relationship "between what happened in 1981 and what happened in 2000, to say nothing of his prostate and kidney problems."  The ENT added that he believed the Veteran's SCC of the nose, BCC of the nose, and SCC of the septum were related to "both the sun, as well as [to] exposure to Agent Orange."  The ENT also stated that although the septoplastic cancer developed almost 19 years after the cancer on the nose, "the relationship is not due to the sun in this case, but is most probably due to Agent Orange."  

The April 2011 ENT also provided an unsolicited medical opinion that, in addition to nose cancer, the Veteran also had prostate and kidney cancers, "which may or may not be related to the same cause as his skin cancers on the nose, as well as the nasal septum - Agent Orange."  

In September 2013, the Veteran underwent a VA examination, at which time the VA examiner opined that it was less likely than not that SCC and/or BCC of the nasal septum was caused by skin cancer of the nose (diagnosed in 1981).  The examiner explained that these were two separate skin cancers that occurred approximately 19 years apart.  The examiner also noted, in general, that there was a high cure rate for non-melanoma skin cancer.  The September 2013 VA examiner also opined that sun exposure was not a risk for nasal carcinoma, and therefore, it was less likely as not that nasal cell carcinoma was related to sun exposure during military service.  The same reasoning was given for a negative opinion regarding the in-service fragment wound to the nose and the subsequent nasal carcinoma.  With respect to herbicides, the September 2013 VA examiner opined that it was less likely as not that herbicide exposure resulted in nasal carcinoma.  The examiner noted that nasal carcinoma was not on the presumptive list of diseases that are associated with Agent Orange exposure and that at least one study (Archives of Internal Medicine, 1990, Volume 150, page 2495) failed to show an association between nasal cell carcinoma and Vietnam service.  The examiner further opined that it was less likely as not that nasal carcinoma was secondary to prostate cancer, reasoning that these were two different types of cancers with different histology.  

The September 2013 VA examiner also opined that it was less likely as not that SCC/BCC of the lower lip diagnosed in 2009 was related to skin cancer that was diagnosed in 1981, again explaining that these were two different types of cancers with high cure rates (i.e., non-melanoma).  With respect to sun exposure, the examiner stated that UV light exposure is associated with skin cancer, but he was unable to identify any literature/articles specifically linking Vietnam-era service to an increased incidence of skin cancer.  The examiner also opined that the lip cancer was less likely as not the result of herbicide exposure, again reasoning that it was not on the presumptive list of diseases that are associated with Agent Orange exposure and that there were "no articles identified which showed a disproportionate increase in risk of skin cancer among Vietnam-era veterans."  Lastly, the examiner opined that it was "unlikely" that the nasal carcinoma diagnosed in 2000 was directly associated with SCC of the skin (lip), reasoning that while superficial therapeutic ionizing radiation increases the risk of non-melanoma skin cancer, the latency period is about 20 years. (Note: the Veteran did receive radiation therapy as part of his treatment for nasal carcinoma).  

With respect to the onset of SCC of the nasal septum and related symptomatology, private and VA medical records reflect a long history of nasal irritation and recurrent nosebleeds leading up to the December 2000 nasal septum squamous cell carcinoma diagnosis.  For example, Kaiser Permanente Treatment Notes, dated from September 1998 to September 1999, document "years of recurrent right-sided epistaxis," status post multiple cauterizations.  Additionally, the Veteran has expressly challenged the 19-year gap of time between the diagnosis of BCC/SCC of the nose (1981) and SCC of the nasal septum (2000), which was cited by the September 2013 VA examiner as a basis for the negative nexus opinion. In this regard, the Veteran has stated that he experienced almost daily bleeding of the right nostril in the 1980's (after service) and throughout the 1990's; he was treated with Afrin spray and multiple, ineffective cauterizations.  The Board notes that he is competent to report on such matters. See December 2013 Statement from Veteran.

In connection with this claim, a March 2014 IME medical opinion was obtained.  The examiner, Dr. D.M., a Board Certified radiation oncologist (M.D., M.P.H.), opined (in summary) that nasal cell carcinoma was at least as likely as not caused by, or was otherwise medically related to (i) exposure to herbicides during two tours in the Republic of Vietnam; (ii) a minor frag wound to the nose during a hostile mortar attack in November 1970; and (iii) the combined effect injury from the frag wound to the nose and exposure to Agent Orange; but less likely than not related to (i) squamous cell carcinoma of the nose diagnosed in 1981, or (ii) sun exposure during military service.  Dr. D.M. also opined that it was at least as likely as not that squamous/basal cell carcinoma of the lower lip, diagnosed in February 2009, was caused by, or was medical related to sun exposure, but less likely than not related to (i) squamous cell/basal cell carcinoma of the nose diagnosed in 1981; (ii) exposure to herbicides during two tours in the Republic of Vietnam; (iii) any other event, injury, or disease in-service (other than sun exposure); or (iv) the squamous cell carcinoma of the nasal septum diagnosed in 2000. 

Analysis 

As an initial matter, current nasal and lower lip conditions have been demonstrated in this case.  Again, the Veteran was diagnosed with SCC of the nasal septum in December 2000, and subsequently underwent total rhinectomy, maxillectomy, and palatectomy thereafter.  He currently wears a prosthetic nose.  The Veteran was also diagnosed with, and treated for squamous and basal cell carcinoma of the lower lip in February 2009. 

With regard to the claim for service connection based on herbicide exposure, the Board notes that the Veteran had confirmed service in Vietnam during the Vietnam War, and it is therefore presumed under the law that he was exposed to herbicide agents.  

However, cancer of the lip or nasal septum is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in- service herbicide exposure. See also 38 U.S.C.A. § 1116 and 68 Fed. Reg. 27,630 -41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

VA has periodically published its findings regarding whether cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), should be presumptively service connected on the basis of herbicide exposure. 

VA noted that the National Academy of Science (NAS), in Update 2008, had categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure existed.  This category was defined to mean that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses); the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and esophageal cancer. 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).

More recently the National Academy of Science (NAS) has published Update 2010, in which it reached the same conclusions as it had in the 2008 update.  It noted studies showing increased incidences of the studied cancers, but noted limitations in the studies. Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Eighth Biennial Update); Institute of Medicine; Veterans and Agent Orange: Update 2010 (National Academies Press 2011); see also 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."). 

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the requirements of 38 C.F.R. § 3.309 have not been met in this case does not, in and of itself, preclude the Veteran from establishing service connection.  He may, in the alternative, establish service connection by way of proof of actual direct causation showing that the Veteran's exposure to an herbicide during service (or any other in-service "injury") caused his post-service lip and nasal septum cancers. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

In this regard, the Board notes that in-service "injury," by way of exposure to herbicides has been already been conceded in this case.  Moreover, service treatment records confirm that the Veteran sustained a frag wound to the nose by hostile mortar attack in 1970.  Service treatment records additionally show treatment for conditions arising from sun damage (or, actinically damaged skin); this, combined with the Veteran's competent and credible statements concerning excessive sun exposure in the course of his nearly 31 years in active duty service, is sufficient to demonstrate in-service "injury" in this regard.  Therefore, the evidence demonstrates various in-service injuries as outlined above. 

Furthermore, the March 2014 IME examiner, who is an oncologist, related the aforementioned in-service "injuries" to the currently diagnosed SCC of the nasal septum, status post total rhinectomy, palatectomy, and maxillectomy, and SCC/BCC of the lower lip cancer.  

Specifically, and as extensively outlined above, Dr. D.M. opined that SCC of the nasal septum was at least as likely as not caused by/related to a combined injury from the frag wound to the nose and Agent Orange exposure.  He reasoned that the Veteran's reported and well-documented chronic bleeding and sinusitis in the decades following the frag wound was "consistent with this trauma as a potential causative event."  Further, it was "clinically and biologically plausible that chronic inflammation over time, especially when considering Agent Orange exposure, may have caused malignant transformation of his nasal cavity mucosa to develop this rare head and neck cancer that was also found to involve the maxillary sinus."  With respect to herbicide exposure, in particular, the IME examiner stated that he opposed the September 2013 VA examiner's finding that it was less likely than not his nasal carcinoma was related to Agent Orange.  He specifically took issue with the study (Achieves of Internal Medicine, 1990, Volume 150, page 2495) cited by the September 2013 examiner, noting that it was flawed in several respects.  The IME examiner goes on to highlight these flaws extensively, and summarized that "these data simply cannot rule out the probability that Agent Orange increases the risks of nasal cavity cancers."  He further noted that the updated 2012 report of the Institute of Medicine (IOM), titled "Veterans and Agent Orange" indicated that there was "inadequate or insufficient evidence to determine an association of Agent Orange exposure and cancers of the nasal cavity," and that "the available epidemiological studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association."  Dr. D.M. went on to state the following: "More important though, than epidemiological studies of causality, is the likelihood of biological plausibility. The nasal cavity and paranasal sinuses can be repositories for dust that facilitate prolonged exposure to inhaled particles. Decades of epistaxis following this Veteran's return from multiple tours in Vietnam strongly lead with greater than 50 percent probability that a chemical irritant is the etiology for that, and potentially his ensuing malignancy that involved the nasal cavity and maxillary sinus."   

The Board finds the March 2014 IME opinion to be highly persuasive.  The IME opinion was rendered with a complete review and consideration of all the evidence in the claims folder, to include the Veteran's contentions and opposing opinions provided other examiners.  The IME examiner supported his conclusion with citations to various medical literature/studies and thoroughly considered both, the Veteran's in-service injury to the nose and his conceded Agent Orange exposure, in rendering his opinion.  For these reasons, the Board finds the IME examiner's opinion to be the most probative medical opinion/evidence of record - more so than that of the March 2011 VA examiner, who provided little to no rationale for his findings, or the August 2013 VA examiner, who provided rationale but relied heavily on the fact that nasal carcinoma was not on the presumptive disease "list."

With respect to SCC/BCC of the lower lip, the IME examiner also provided an opinion that it was at least as likely as not that this condition was caused by, or medically related to sun exposure during military service.  The IME examiner discounted the possibilities that it was due to other causes, such as SCC of the nose diagnosed during service ("it is difficult to envision skin cancer from his nose spreading to his lower lip"), exposure to herbicides ("the period of Agent Orange exposure on the surface of the lower lip would be very limited, at best), or any other event, injury or disease in service ("there are no other events I am aware of that could explain his cancer of the lower lip, other than excessive sun exposure").  

Again, the Board finds the March 2014 IME opinion to be highly persuasive.  It was rendered with a complete review and consideration of all the evidence in the claims folder, to include the Veteran's contentions.  The examiner supported his conclusion by considering (and eliminating) all other possibilities concerning etiology.  For these reasons, the Board finds the IME examiner's opinion to be the most probative medical opinion/evidence of record concerning lower lip cancer - much more so than that of the August 2013 VA examiner, who provided rationale but, again, relied heavily on the fact that lip carcinoma was not on the presumptive disease "list."

Thus, resolving all remaining reasonable doubt in favor of the Veteran, the Board finds that the most competent and probative evidence of record, namely, the expert opinions of the March 2014 IME examiner, demonstrates that squamous cell carcinoma of the nasal septum and lower lip are related to a combined in-service injury to nose (frag wound) and Agent Orange exposure, and in-service sun exposure, respectively.  Accordingly, the claims of entitlement to service connection for squamous cell carcinoma of the nasal septum, status post rhinectomy, palatectomy, and maxillectomy, and squamous cell carcinoma of the lower lip, are granted. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

b. Depression 

The Veteran seeks service connection for depression on a secondary basis.  He has expressly asserted that his depressive disorder is caused by the residuals of his now service-connected squamous cell carcinoma of the nasal septum (with total rhinectomy, palatectomy, and maxillectomy), which resulted in complete removal of his nose.  

Service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In this case, the April 2011 VA psychological examination report confirms that the Veteran has a current major depressive disorder diagnosis.  Further, service-connection for squamous cell carcinoma of the nasal septum, status post total rhinectomy, palatectomy, and maxillectomy is in effect as a result of the Board's award of service connection herein.  The remaining question for consideration is whether the Veteran's major depressive disorder is caused by the service-connected residuals of SCC of the nasal septum.  The April 2011 VA examiner provided an opinion in this regard.  Specifically, he opined that the Veteran's depression was at least as likely as not caused by, or a result of SCC with total rhinectomy, palatectomy, and maxillectomy.  In so finding, the VA examiner noted that the Veteran had no history or evidence of depression prior to his cancer diagnoses.  He also noted the Veteran's own reports of worrying about his prosthetic nose falling off and feeling depressed about being unable to perform to the level that he was accustomed to before his cancer.  He noted that the Veteran was concerned about his prosthetic nose in both occupational and social settings, and that he had stopped engaging in activities that he once found pleasurable because he was preoccupied with how people saw/perceived him.  He stated that he worried about his nose to the extent that he carried with him a pocket mirror and a roll of medical tape in case his nose were to fall off.  The Veteran stated that he was persistently depressed nearly every day as a result of the above.  It is based on these findings, that the examiner provided his opinion.  

The Board finds the April 2011 VA examiner's opinion to be highly probative as it was based upon a comprehensive review of the Veteran's medical and mental health history, the competent and credible statements provided by the Veteran concerning his nose condition and how it impacts his mental health, and it was supported by sound medical rationale.  Further, there are no medical opinions of record that contradict the findings of the April 2011 VA examiner.  

Therefore, considering all evidence of record, to include the highly probative opinion provided by the April 2011 VA examiner and the competent and credible reports of the Veteran concerning his nose condition, the Board finds that finds that the evidence demonstrates that his major depressive disorder is caused by SCC of the nasal septum with total rhinectomy, palatectomy, and maxillectomy.  Accordingly, service connection is warranted for major depressive disorder on a secondary basis. See 38 C.F.R. §§ 3.102, 3.310.



ORDER

The appeal of the claim for service connection for kidney cancer, status post left nephrectomy, is dismissed. 

Service connection for squamous cell carcinoma of the nasal septum, status post total rhinectomy, palatectomy, and maxillectomy is granted.  

Service connection for squamous cell carcinoma of the lower lip is granted. 

Service connection for depressive disorder is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


